835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond BOYKINS, Plaintiff-Appellant,v.Attorney Lawrence W. KERN, Defendant-Appellee.
No. 87-5373.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1987.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Tennessee state prisoner appeals the district court's judgment dismissing his 42 U.S.C. Secs. 1981 and 1983 civil rights complaint.


3
Plaintiff brought suit alleging that defendant, his former court-appointed attorney, negligently represented him in a previous habeas proceeding.  Upon review, we affirm the district court's judgment.


4
Plaintiff's claim is not cognizable under Sec. 1983 because he has alleged neither a constitutional deprivation nor has he alleged state action.    See Parratt v. Taylor, 451 U.S. 527, 535 (1981);  Gray v. Lucas, 710 F.2d 1048, 1061 (5th Cir.), cert. denied, 463 U.S. 1237 (1983).  Further, mere conclusory allegations of racial animus will not support a Sec. 1981 actions.    See Place v. Shepherd, 446 F.2d 1239, 1244 (6th Cir.1971).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.